       Case 5:16-cv-00483-LCB Document 122 Filed 01/25/20 Page 1 of 3                    FILED
                                                                                2020 Jan-25 PM 05:56
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

SAMANTHA MALONE, HOLLY                    )
KIMMONS, MARK BLEDSOE,                    )
ANDY FENNELL, and TRAVIS                  )
MOSELY,                                   )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) Civil Action No. 5:16-CV-00483-LCB
                                          )
CITY OF DECATUR, ALABAMA,                 )
EMILY BAGGETT, CHRISTY                    )
MILLER, and PROFESSIONAL                  )
PROBATION SERVICES,                       )
                                          )
      Defendants.                         )


     2nd MOTION FOR EXTENSION OF TIME TO FILE RESPONSES
       TO CLASS CERTIFICATION AND DISPOSITIVE MOTIONS


      Plaintiffs Samantha Malone, Holly Kimmons, Mark Bledsoe, Andy Fennell,

and Travis Mosley (“Plaintiffs”) move the Court to (1) extend the deadline for

Plaintiffs to respond to Defendants’ dispositive motions and for Defendants to

respond to Plaintiffs’ Motion for Class Certification from January 28, 2020 until

February 12, 2020 and (2) extend the deadline for reply briefs to February 26,

2020. In support of this Motion, counsel for plaintiffs show the Court as follows:

      1.    Plaintiffs’ counsel set up an overly ambitious work schedule for
        Case 5:16-cv-00483-LCB Document 122 Filed 01/25/20 Page 2 of 3



January 2020 which includes addressing outstanding discovery obligations, court

required mediations and depositions.

      2.     In addition, counsel filed an 11th Circuit Court of Appeals brief on

Thursday, in Sprowl v. Mercedes-Benz U.S. International, 19-14136. Preparation

took more time than anticipated. Counsel has a second appeal due February 10,

2020 in Tamba v. Public Super Markets 19-14108.

      3.     Earlier this month counsel had outpatient surgery at UAB Hospital

and missed more work than planned.

      4.     The defendants submitted lengthy briefs in support of summary

judgment (in total over 100 pages) for the 5 individual plaintiffs.

      5.     Counsel for Defendant City of DeCatur does not oppose the extension

of time as long as a similar extension is entered for the deadline to respond to the

class certification motion.

      6.     Counsel for Defendant Professional Probation Services has not yet

responded whether the extension request would be opposed.

      7.     The Motion is not filed for purposes of delay and no party will be

prejudiced if it is granted.

      WHEREFORE PREMISES CONSIDERED, the plaintiffs request the

Court enter an Order extending the deadline for responses to class certification

motions and dispositive motions until February 12, 2020 and extending the
       Case 5:16-cv-00483-LCB Document 122 Filed 01/25/20 Page 3 of 3



deadline for replies until February 26, 2020.


Respectfully submitted,


/s Lee Winston
Roderick T. Cooks (ASB-5819-O78R)
Lee Winston (ASB-6407-072L)
WINSTON COOKS, LLC
505 North 20th Street
Suite 815 Financial Center
Birmingham, AL 35203
rcooks@winstoncooks.com
lwinston@winstoncooks.com

Byron R. Perkins (ASB-0183-N75B)
Terrinell Lyons (ASB-0346N46T)
PERKINS LAW, LLC
The Civic Center Medical Forum Bldg.
950 22nd Street North, Suite 825
Birmingham, Alabama 35203
bperkins@perkins-law.com
tlyons@perkins-law.com


                          CERTIFICATE OF SERVICE

I certify that on January 25, 2020 the foregoing was filed via the Court’s Electronic
Filing System which will notify all persons registered to receive the filing.

s/Lee Winston
